McMillan, judge.
The appellant pleaded guilty to the unlawful possession of cocaine. He was sentenced as a habitual offender to 15 years’ imprisonment and was ordered to pay a $5,000 fine, a $25 Victims’ Compensation Fund assessment, and the court costs. Thereafter, the appellant sought relief from his conviction and sentence under Rule 20, A.R.Cr.P.Temp.
The appellant made several allegations in his Rule 20 petition and at the hearing on the petition, and the trial court admitted evidence concerning these allegations. The court then denied the petition without making any findings of fact as to the appellant’s claims.
Rule 20.9(d), A.R.Cr.P.Temp., requires the trial court to make specific findings relating to each material issue of fact presented at the hearing on the petition. Because the trial court failed to follow the mandate of this rule, this cause must be remanded in order for the trial court to make its findings of fact. The trial court is instructed to file a return with this Court within 84 days of the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.